CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act March14, 2010 Date of Report (Date of Earliest Event Reported) Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in its charter) Delaware 000-52236 20-4857782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3 South Renmin Road Chengdu, P. R. China, 610041 (Address of principal executive offices (zip code)) +011-86-28-8615-4737 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) Section 3: Securities and Trading Markets Section 3.03Material Modification to Rights of Security Holders. Section 8: Other Events Item 8.01Other Events Pursuant to the terms of the Certificate of Designation of the Relative Rights and Preferences of the Series A Preferred Stock (“Preferred Stock”) of Tianyin Pharmaceutical Co., Inc. (the “Company”), all of the outstanding shares of the Preferred Stock were automatically converted into a total of 862,500 shares of common stock, $0.001 par value per share on March 14, 2011; such date represents the date that is 3 years from the issuance date of the Preferred Stock. As a result of the conversion, all 862,500 shares of Preferred Stock were cancelled and automatically converted, without any action on the part of the Preferred Stock holders. As a result of the conversion, we now have 29,396,276 shares of common stock outstanding. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIANYIN PHARMACEUTICAL CO., INC. By: /s/ James Jiayuan Tong Name:Dr. James Jiayuan Tong Title:Chief Financial Officer Dated:March 18, 2011 3
